Title: From Benjamin Franklin to John Paul Jones, 27 May 1778
From: Franklin, Benjamin
To: Jones, John Paul


Dear Sir,
Passy, May 27. 1778
I received yours of the 18th. inclosing one for the Countess of Selkirk which I forward this Day via Holland as you desire. It is a gallant Letter, and must give her Ladyship a high and just Opinion of your Generosity and Nobleness of Mind.
The Dirty Insinuation you mention is of a Piece with many others from the same Quarter; the natural Produce of base Minds, who feeling no other Motive in their own Breasts, but sordid self-Interest, imagine no other Motive can exist in others, and therefore it is to that alone they ascribe the most praiseworthy Actions.
The Jersey Privateers do us a great deal of Mischief, by intercepting our Supplies. It has been mention’d to me, that your small Vessel, commanded by so brave an Officer, might render great Service by following them where greater Ships dare not venture their Bottoms; or being accompanied and supported by some Frigates from Brest, at a proper Distance, might draw them out, and then take them. I wish you to consider of this, as it comes from high Authority; and that you would immediately let me know what you think of it, and when your Ship will be ready.
I have written to England about the Exchange of your Prisoners.
I congratulate you most cordially on your late Success, and wish for a continuance and Increase of the Honour you have acquired. It will always be a Pleasure to me to contribute what may lay in my Power towards your Advancement and that of the brave Officers and Men under your Command. I have the honour to be Sir, Your most obedient humble Servant
B Franklin
Honble Capt. Jones
 
Addressed: To the honourable / John Paul Jones Esqr / Commander of a Ship of War / (the Ranger) belonging to the United / States of America / Brest
Endorsed: from His Excellency Dr. Franklin Passy Passy May 27th. 1778 Recd. Brest May 30th. 1778
